DETAILED ACTION

Status
This Allowability Notice is in response to the Applicant Claim Amendments and Arguments/Remarks Made in an Amendment filed March 12, 2021.  Claims 2-5, 7-12, and 14-18 have been previously cancelled.  Claim 1 has been amended.  Claims 1, 6, 13, and 19-21 contain allowable subject matter.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
Applicant’s amendments and remarks, see Applicant Arguments/Remarks Made in an Amendment, filed March 12, 2021, with respect to the objection and 35 U.S.C. 112 rejection of claims 1, 6, 13, and 19-21 have been fully considered and are persuasive.  The previous claim objections and 35 U.S.C. 112 rejection of claims 1, 6, 13, and 19-21 has been withdrawn.
Per the withdrawal of all rejections, the claims are allowable.







Allowable Subject Matter



Claims 1, 6, 13, and 19-21 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
The applicant invention is a method for issuing a redeemable electronic reward in real-time to a participant who is confirmed as attending a live-streamed broadcast event or authorized broadcast event over the Internet.  The participant attendance is confirmed through the participant device receipt and transmission of signals that were embedded in the broadcast and the comparison of these signals to a qualification timeframe.  The identity of the attending participant is also authenticated by verifying device account information and a biometric parameter before the participant can receive the reward.   After an extensive search, the examiner was able to find prior art references that disclose elements of the claimed invention (see previous prior art made of record and not relied upon), but the examiner could not find an obvious combination of prior art which teaches the claimed invention limitations.  Therefore, the current claims are allowable.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
‘Beam us out Scottie! Virtual Book Signings: How to be there virtually, or be square.’ (Retrieved from the Internet: < URL: http://www.joyoftech.com/joyoftech/joystuff/virtualbooksigning/virtualbooksigning.html>) describes the implementation of virtual events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/J.J.W./
Examiner, Art Unit 3622
March 18, 2021
                                                                                                                                                                                                  
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682